DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group 4, FBG, UGT1A1 in the reply filed on 8/7/2020 and SEQ ID NO:2 in the reply filed 2/11/2021 is acknowledged.

Claims 1-31 are pending.

Claims1-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/7/2020.

Claims 20-31 are examined.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-27, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “an mRNA that is naturally abundant mRNA. . .” The specification does not provide a definition of “abundant” such that one in the art would recognize what mRNA would be considered abundant or not abundant without relying on assumptions. One in the art has not been clearly apprised of the metes and bounds of the claims. The specification nor the claims provide sufficient context such that one in the art would recognize what mRNAs are included or excluded from “abundant”. The term is relative.
Claim 27 recites “the mRNA”. “mRNA” is recited in claim 20 3 times in two different contexts. One in the art is left to assume which mRNA of claim 20 is referred to in claim 27.
Furthermore claim 27 recites “has a half-life of 40 hours”. The metes and bounds of this terminology is unclear since no basis for the determination is provided. One in the art would be left to assume under what conditions would be used to determine a half-life, for example.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 20-26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakraborty et al (US20140147454).
Chakraborty et al have disclosed mRNAs comprising heterologous 3’ and 5’ UTRs which can be “abundantly” from expressed genes including albumin. It has been disclosed the use of modified nucleotides including recited modifications in claim 24 and 25. See for example paragrphs 8, 9, 11, 15, 27, 32, 36, 37, 44, 103, 104, 106, 109, and 141-144, and Tables 6, 7, 38, and 41.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-26 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al (US20140147454).
Chakraborty et al have taught mRNAs comprising heterologous 3’ and 5’ UTRs which can be “abundantly” from expressed genes including albumin. It has been taught the use of 
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761.  The examiner can normally be reached on M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN MCGARRY/Primary Examiner, Art Unit 1635